Ryan, C.
In the county court of Brown county R. M. Munson filed his bill of particulars, upon which he sought to recover judgment against Cyrus Boyd and Margaret Boyd in the sum of $126.81, for goods sold and delivered *270to defendants. A summons was issued and duly served upon defendants, and a joint judgment was, in proper time, rendered by default against said defendants. Afterward, Margaret Boyd filed a motion to set aside the judgment against her because said judgment had been rendered against her in her absence. This motion, which contained an offer to confess judgment for costs, was filed within the time fixed in section 1001, Ood'e of Civil Procedure, and Margaret Boyd, by her error proceeding in the district court, ineffectually ‘sought to reverse the ruling' of the county judge denying her motion, and the correctness of this ruling in the district court is presented by her petition in error in this court.
It has been held by this court that a motion for a new trial, when made jointly .by two or more persons, if it cannot be sustained as to all, must b’e overruled as to all. (Gordon v. Little, 11 Neb. 250, and cases cited.) The principle on which the cases above referred to was decided leads us to the conclusion that when judgment has been rendered against two or more defendants inseparably connected, a motion by one defendant to set aside the judgment as to himself alone should be overruled. The judgment of the district court is, therefore,
Affirmed.